Exhibit 10.15B
AMENDMENT TO LETTER AGREEMENT BETWEEN TEXTRON AND SCOTT C. DONNELLY
December 16, 2008
Mr. Scott C. Donnelly
Dear Scott:
The purpose of this letter is to amend the terms of your June 26, 2008 offer
letter with respect to your relocation benefits. Specifically, you were offered
and have the relocation benefits consistent with (and subject to the same tax
consequences as) the benefits under Textron’s relocation policy for senior
executives. We have recently agreed to the following modification of those
benefits:

1.   You have received and executed the SIRVA Relocation benefits package,
including the Option to Purchase and Put Agreement. After the required
appraisals and inspections, SIRVA has set a Guaranteed Purchase Price (“GPO”)
for the property located at 6450 Given Road, Cincinnati, OH at $1,275,000. You
have until January 16, 2009 to require SIRVA to purchase the property at this
price.   2.   We have agreed to make the sale of this property equitable for
you. Based upon your 2005 purchase price and subsequent improvements, we have
agreed on a total equity value to you of $2,592,000. In order to ensure that you
receive your total equity value, we have agreed to the following:

  a.   If you accept the GPO on or before December 31, 2008, Textron will
provide you with a special payment of $2,454,154. This will be paid as a lump
sum within 15 days of your written acceptance of the GPO.     b.   You
understand that after you accept the GPO, SIRVA will become the owner of the
property with full rights to resell the property at any price. You will not have
any right to recover additional funds from SIRVA or the Company as a result of a
later sale.

Please sign both copies of this amendment, retain one for your files and return
one to me.
Sincerely,

             
     /s/ John Butler
 
      December 16, 2008    
John Butler
      Date    

 



--------------------------------------------------------------------------------



 




December 9, 2008
Page 2

             
Understood and Agreed:
           
 
           
     /s/ Scott C. Donnelly
 
      December 16, 2008    
Scott C. Donnelly
      Date    

 



--------------------------------------------------------------------------------



 




December 9, 2008
Page 3
Addendum No. 1 to Letter Amendment
Dated as of December 23, 2008
     Reference is made to that certain letter, dated December 16, 2008, between
Textron Inc. and Scott C. Donnelly (the “letter amendment”), amending the terms
of the letter agreement, dated June 30, 2008 (referred to also as the June 26,
2008 offer letter), between Textron Inc. and Mr. Donnelly. Terms used in this
addendum which are not defined herein shall have the respective meanings set
forth in the letter amendment. This addendum shall confirm the agreement to
amend paragraph 2 a. of the letter amendment to provide that Mr. Donnelly may
have until January 16, 2009 by which to accept the GPO. Textron will still
provide Mr. Donnelly with a special payment of $2,454,154, paid as a lump sum on
or before December 31, 2008. This will further confirm that if the property is
purchased at a higher price than the $1,275,000 GPO prior to January 16, 2009
and Mr. Donnelly does not accept the GPO, he will reimburse Textron Inc. for any
gains in excess of $1,275,000.
     In all other respects the letter amendment is hereby ratified and
confirmed.

             
     /s/John D. Butler
 
Textron Inc.
           /s/Scott C. Donnelly

 
     Scott C. Donnelly    
By: John D. Butler
           Executive Vice President and    
Executive Vice President Administration and
Chief Human Resources Officer
           Chief Operating Officer    

 